BARFIELD, Chief Judge.
In this workers’ compensation case, the finding of the Judge of Compensation Claims (JCC) that the claimant suffered a compensa-ble injury is affirmed, as is the award of medical benefits. However, the award of wage loss benefits is reversed because the JCC’s finding, that the claimant “met his burden of demonstrating that his physical limitations were a contributing causal factor in his wage loss,” is not supported by the record and because the claimant failed to file the wage loss request forms required by section 440.15(3)(b)2, Florida Statutes, and Rule 38F3.017(1), Florida Administrative Code, without any excuse. See Van Doran v. Pope Company, 657 So.2d 1183 (Fla. 1st DCA 1995); Atlantic Sugar Association v. Raga, 652 So.2d 508 (Fla. 1st DCA 1995); Litvin v. St. Lucie County Sheriff’s Department, 599 So.2d 1353 (Fla. 1st DCA), rev. denied, 613 So.2d 6 (Fla.1992), cert. denied, 508 U.S. 913, 113 S.Ct. 2350, 124 L.Ed.2d 258 (1993).
AFFIRMED in part and REVERSED in part.
ERVIN and KAHN, JJ., concur.